PER CURIAM.
In an action for malicious prosecution for procuring an indictment against the plaintiff here for receiving stolen property, defendant had a verdict; and it is insisted that a new trial should be had for the reason that the trial court erred in refusing to give specific instructions to the jury defining what constituted want of *229probable cause and proof of malice on tbe part of tbe prosecutor (defendant here).
Tbe instructions of tbe court in its general charge were exceedingly full and clear, and accurately stated tbe law as previously laid down in several decisions of this court, wbicb included every material element of tbe subject involved, so far as properly embraced in tbe requests wbicb were refused. Tbe trial court did not, and was not bound to, adopt tbe requests denied, where tbe law therein contained bad been, as on this trial, accurately stated in its general instructions.
Tbe order appealed from is affirmed.